Citation Nr: 1030911	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  05-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

This case was previously before the Board in June 2008, when the 
case was remanded for further development of the appellant's 
claimed PTSD stressors.  As the development was completed, the 
Board finds that the RO substantially complied with the mandates 
of the June 2008 remand and will proceed to adjudicate the 
appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that 
a remand is not required under Stegall v. West, 11 Vet. App. 268 
(1998) where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDING OF FACT

The evidence includes a diagnosis by a VA psychiatrist of PTSD 
based upon a stressor related to the appellant's fear of hostile 
military activity, and consistent with the places, types and 
circumstances of his service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The claim for entitlement to service connection for PTSD has been 
granted, as discussed below.  As such, the Board finds that any 
error related to the VCAA on that claim is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

I. Applicable Criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and an in-service stressor.  In general, 
the Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates the Veteran's 
account as to the occurrence of the claimed stressor.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 
Vet. App. 128 (1997).


However, if the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

Additionally, during the course of this appeal, 38 C.F.R. 
§ 3.304(f) was amended to provide that if a stressor claimed by a 
Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist or 
contract equivalent confirms that the claimed stressor is 
adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  See 75 Fed. Reg. 39843 (2010).  As the 
appellant's claim was not decided by the Board prior to July 12, 
2010, the amended version of 38 C.F.R. § 3.304(f) is applicable.  
Id.  

II. Analysis

The appellant contends that he is entitled to service connection 
for PTSD.  For the reasons that follow, the Board concludes that 
service connection is warranted.

The appellant was seen for a PTSD Screening Evaluation in 
December 2004.  The evaluation was conducted by a VA 
psychiatrist, who tentatively diagnosed the appellant with PTSD.  
VA treatment records from July through October 2006 indicate the 
appellant had treatment for PTSD.  A May 2007 VA treatment record 
noted the appellant had a history of PTSD.  Although a September 
2007 VA treatment record reflected that a screen for PTSD was 
negative, the United States Court of Appeals for Veterans Claims 
(Court) has held that the presence of a chronic disability at any 
time during the claim process can justify a grant of service 
connection, even where the most recent diagnosis may be negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, as the 
appellant was diagnosed with PTSD during the rating period on 
appeal, he has a current PTSD disability for purposes of his 
claim for entitlement to service connection.       

The appellant claims that he has PTSD as a result of his 
experiences serving in Vietnam from May 1965 to May 1966.  In a 
PTSD questionnaire dated in September 2004, the appellant 
reported that he went on a patrol in a suspected Viet Cong 
village and nearly killed an old Vietnamese couple.  He also 
reported that while working at an airfield, he had to remove dead 
bodies from helicopters into trucks to be transported back to the 
base.  In an April 2006 RO hearing, the appellant stated that he 
was a security guard and his primary job in Vietnam was guarding 
the compound.  In a January 2008 statement, the appellant stated 
that the first few months he was in Vietnam, he had to go on 
reconnaissance patrols outside of the compound in order to 
achieve combat pay.  He stated that he experienced the fear that 
anyone would have, while fighting in a war zone.  He reported 
that his fear was that at any moment, he could lose his life.  

In the December 2004 PTSD Evaluation report, the VA psychiatrist, 
found that the appellant met criterion A for exposure to a PTSD 
stressor under the DSM-IV criteria because he was exposed to 
trauma that involved times of fear, helplessness, and horror as 
he described the uncertainty of being mortared and other 
experiences.  He knew that at any time he could be killed or 
injured or the compound overrun.  

The appellant's DD Form 214 indicates that his military 
occupational specialty (MOS) was light weapons infantryman.  The 
appellant's service personnel records reflect that the 
appellant's principal duty while he was assigned to Vietnam from 
May 1965 to May 1966 was security guard.  The appellant's MOS and 
assigned principal duty in Vietnam indicate that his claimed 
stressor of fear of being killed or injured while on patrol or 
due to mortar attacks was consistent with the places, types, and 
circumstances of the appellant's service, his lay testimony alone 
may establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

The appellant reported a stressor of fear of being killed or 
injured, indicating a fear of hostile military activity.  In 
December 2004, a VA psychiatrist found that the claimed stressor 
was adequate to support a diagnosis of PTSD.  As the appellant's 
stressor is consistent with his service as a light weapons 
infantryman in Vietnam, the Board finds that the occurrence of an 
in-service PTSD stressor has been established.  38 C.F.R. 
§ 3.304(f).  

In sum, the appellant has been diagnosed as having PTSD, which 
was linked by a VA psychiatrist in December 2004 to a stressor of 
fear of death and injury during his service in Vietnam.  As the 
stressor is related to fear of hostile military activity and 
consistent with the conditions of the appellant's service, the 
occurrence of the stressor has been established.  When all the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which case, 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Resolving all doubt in the appellant's favor, the Board 
finds that the evidence of record is sufficient to support a 
finding of service connection for PTSD.  Accordingly, the 
appellant's claim for service connection for PTSD is granted.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


